137 Ind. App. 225 (1965)
207 N.E.2d 220
CROWE
v.
CROWE.
No. 20,198.
Court of Appeals of Indiana.
Filed May 18, 1965.
Lewellyn H. Pratt, of Bloomington, for appellant.
*226 Theodore Puchowski, of Hammond, for appellee.
BIERLY, P.J.
This is an appeal from an order of the Lake Superior Court, Room Two, Sitting at East Chicago, Indiana, ordering appellant to pay an increased amount of support for the minor child of the parties, along with attorney fees for the attorney for appellant, on a petition by appellee to modify a support order for said minor child, entered in said court on November 4, 1953.
Acts of the General Assembly 1963, ch. 279, approved March 14, 1963, § 1, page 424, the same being § 4-214, Burns' 1964 Supp., provides, in pertinent parts relative to this appeal, to-wit:
"Hereafter all appeals in appealable cases in the following classes shall be taken directly to the Supreme Court of Indiana, as follows:
"....
"Fifteenth. All appeals from judgments in which an award is made concerning the permanent care and custody of a minor child or minor children.
"All appealable cases, other than those herein mentioned, shall be taken to the Appellate Court of Indiana."
A 1963 amendment added the fifteenth clause as set forth above.
While neither appellant nor appellee raised the question that the Appellate Court lacked jurisdiction of this appeal, this Court can take judicial notice of the question of jurisdiction of said appeal.
It is our opinion that this appeal falls within the phraseology of the fifteenth clause of § 4-214, supra, and, therefore, the Appellate Court lacks jurisdiction.
Hence, it is our opinion that exclusive jurisdiction in this appeal rests in the Supreme Court and that the same should 2. be transferred to the Supreme Court.
*227 This appeal, therefore, is ordered transferred to the Supreme Court of Indiana.
And the Clerk of the Supreme and Appellate Courts is hereby directed to notify attorneys of record of this order.
Hunter, Mote and Smith, JJ., concur.
NOTE.  Reported in 207 N.E.2d 220.